internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-111816-99 date date re legend distributing controlled division a division b business a business b a b c d plr-111816-99 dear this responds to your letter dated date in which you requested rulings on certain federal_income_tax consequences of a proposed transaction specifically under sec_355 of the internal_revenue_code additional information regarding your request was submitted in letters dated date date date date date and date the information and representations upon which this ruling letter is based are as follows distributing is a closely held domestic_corporation with d shares of stock held by a shareholders none of whom have acquired such stock in a taxable purchase within the last five years distributing is currently engaged in two lines of business which are operated in two divisions division a is engaged in business a and division b is engaged in business b financial information has been received indicating that business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled will be formed to effectuate the transaction described below after the transaction controlled will be engaged in business b and distributing will be engaged in business a distributing proposes to separate division b in order to satisfy concerns of certain of its customers regarding confidentiality of customer information division a and division b separately provide services for two major customers of distributing who are directly in competition with each other in the course of providing such services the customers provide marketing information and intellectual_property to distributing the dissemination of such information or intellectual_property of either one of distributing’s major customers to either of distributing’s other major customer would severely adversely impact either customer these customers who respectively represent b and c percent of division a’s and division b’s overall revenue have expressed their objection to the business affiliations inherent in the current organizational structure both customers have indicated that they are reluctant to continue doing business under the present structure distributing has submitted information indicating that the potential loss of income from losing these customers is significant to alleviate these customer concerns distributing proposes to separate controlled in the following spin-off transaction i ii distributing will create a new corporation controlled to which it will transfer the assets and liabilities comprising its division b business solely in exchange for all of the outstanding class a common_stock of controlled distributing then will distribute all of its controlled class a common_stock representing percent of the total voting power of all stock entitled to plr-111816-99 vote approximately d shares pro-rata to its shareholders controlled will also be authorized to issue class b common_stock but no class b stock will be distributed in connection with or subsequent to the transaction distributing has made the following additional representations concerning the transaction described above a b c d e f g h no part of the consideration to be distributed by distributing will be received by any person as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of division a and division b represent each division’s present operations and with regard to each division there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled each will continue to be engaged in the active_conduct of their respective business independently and with separate employees the distribution of the stock of controlled is being carried out for the corporate business_purpose of resolving problems with customers who object to distributing being associated with a business that competes with the customers the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the plr-111816-99 transferred assets are subject i j k l m n the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction the distribution of stock of controlled is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled no intercorporate debt will exist between distributing or controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be at fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing of the assets and liabilities of division b to controlled solely in exchange for all of the class a common_stock of controlled followed by the pro_rata distribution of the controlled class a common_stock held by distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities of division b to controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the division b assets in exchange for the class a common_stock of controlled sec_1032 plr-111816-99 the basis of the assets to be received by controlled will equal the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the division b assets to be received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its shares of controlled class a common_stock to the distributing shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of the controlled class a common_stock in the distribution sec_355 the holding_period of the controlled class a common_stock received by each distributing shareholder pursuant to the distribution will include the period during which the distributing shareholder held the distributing stock with respect to which the distribution is made providing such stock is held as a capital_asset by the distributing shareholder on the date of the distribution sec_1223 each distributing shareholder’s basis in the distributing stock held before the distribution will be allocated between the distributing stock and the controlled class a common_stock held by such shareholder after the distribution in proportion to the relative fair market values of such stock sec_358 and sec_1_358-2 of the income_tax regulations as provided in sec_312 proper allocations of earnings_and_profits will be made in accordance with sec_1_312-10 of the income_tax regulations distributing understands that the national_office of the internal_revenue_service has as requested by distributing considered and ruled on only the spin-off transaction distributing acknowledges that all other transactions leading up to or occurring simultaneously with the spin-off transaction have not been reviewed or ruled on by the national_office of the internal_revenue_service distributing further acknowledges that the consequences of these other related transactions may be examined by the district director’s office on audit of the federal tax returns of distributing and its affiliates this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-111816-99 each taxpayer involved in the transaction must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in our office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
